Exhibit 10.5

 

[g313541kki001.jpg]

 

LOAN AND SECURITY AGREEMENT

(equipment)

 

Loan Number: 1000135658

 

This Agreement is dated as of November 30, 2011 and is executed by and between
JPMORGAN CHASE BANK, N.A.  (“Lender”), with Lender’s principal office located at
1111 Polaris Parkway, Suite A3 (OH1-1085), Columbus, Ohio 43240 and the borrower
identified below (“Borrower”):

 

Borrower Name:

STELLARIS LLC and/or JAMES CONSTRUCTION GROUP, L.L.C.

 

 

Borrower Address:

2600 COMMERCENTRE DRIVE

 

LAKE FOREST, CA 92630

 

 

1.  GRANT OF SECURITY INTEREST.  Borrower grants, pledges and assigns to Lender
a security interest in all of Borrower’s respective right, title and interest in
and to the property described on the attached Schedule A-1, now or hereafter
arising or acquired, wherever located, together with any and all additions,
accessions, parts, accessories, substitutions and replacements thereof, now or
hereafter installed in, affixed to or used in connection with said property (the
“Equipment”), in all proceeds thereof, cash and non-cash, including, but not
limited to, proceeds of notes, checks, instruments, indemnity proceeds, or any
insurance on such and any refund or rebate of premiums on such (“Collateral”).
This Agreement secures the prompt payment and complete performance in full when
due, whether at the stated maturity, by acceleration or otherwise, of all
payment and other obligations of Borrower under or in connection with this
Agreement, the Business Purpose Promissory Note executed in connection with the
Loan Number referenced above with Borrower as the maker (the “Note”), and any
and all renewals, extensions or substitutions for any such instrument, and also
any and all other liabilities of Borrower to Lender, or any affiliate of either
Lender or JPMORGAN CHASE & CO., direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, and without limitation, all
indebtedness, leases, debts and liabilities arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or any monetary obligations (including principal, interest,
late charges, collection costs, attorney fees and the like) (collectively, the
“Obligations”). The absence of any reference to this Agreement in any documents,
instruments or agreements evidencing or relating to any Obligations secured
hereby shall not limit or be construed to limit the scope of this Agreement.
Borrower is and will continue to be (or, with respect to after acquired
property, will be when acquired) the legal and beneficial owner of the
Collateral free and clear of any Lien except for the security interest created
by this Agreement. No effective Uniform Commercial Code (“UCC”) financing
statement or other instrument providing notice of a security interest in all or
any part of the Collateral is on file in any recording office, except those in
favor of Lender. At its sole expense, Borrower shall protect and defend Lender’s
first priority security interest in the Collateral against all claims and
demands whatsoever.

 

2. MAINTENANCE AND USE.  At its sole expense, Borrower shall: (a) repair and
maintain the Equipment in good condition and working order and supply and
install all replacement parts or other devices when required to so maintain the
Equipment or when required by applicable law or regulation, which parts or
devices shall automatically become part of the Equipment; (b) use and operate
the Equipment in a careful manner in the normal course of its business and only
for the purposes for which it was designed in accordance with the manufacturer’s
warranty requirements, and comply with all laws and regulations relating to the
Equipment, and obtain all permits or licenses necessary to install, use or
operate the Equipment; and (c) make no alterations, additions, subtractions,
upgrades or improvements to the Equipment without Lender’s prior written
consent, but any such alterations, additions, upgrades or improvements shall
automatically become part of the Equipment. Lender has the right upon reasonable
notice to Borrower to inspect the Equipment wherever located. The Equipment
shall not be removed from the location specified on Schedule A-1. The Equipment
will not be used or located outside of the United States of America without the
prior written consent of Lender.

 

3.  INSURANCE.  At its sole expense, Borrower at all times shall keep each item
of Equipment insured against all risks of loss or damage from every cause
whatsoever for an amount not less than the greater of the full replacement value
of the Equipment or 100% of the outstanding principal balance of the Note. All
insurers shall be reasonably satisfactory to Lender.

 

1

--------------------------------------------------------------------------------


 

Borrower shall deliver to Lender satisfactory evidence of such coverage.
Proceeds of any insurance covering damage or loss of the Equipment shall be
payable to Lender as loss payee and shall be applied as set forth in Section 4
below. If an Event of Default occurs and is continuing, then Borrower
automatically appoints Lender as Borrower’s attorney-in-fact with full power and
authority in the place of Borrower and in the name of Borrower or Lender to make
claim for, receive payment of, and sign and endorse all documents, checks or
drafts for loss or damage under any such policy. Each insurance policy will
require that the insurer give Lender at least 30 days prior written notice of
any cancellation of such policy and will require that Lender’s interests remain
insured regardless of any act, error, omission, neglect or misrepresentation of
Borrower. The insurance maintained by Borrower shall be primary without any
right of contribution from insurance which may be maintained by Lender.

 

4.  LOSS OR DAMAGE.  Borrower bears the entire risk of loss, theft, damage or
destruction of Equipment in whole or in part from any reason whatsoever
(“Casualty Loss”). No Casualty Loss to Equipment shall relieve Borrower from the
obligation to pay the installment payments or from any other obligation under
this Agreement. In the event of Casualty Loss to any item of Equipment, Borrower
shall immediately notify Lender of the same and Borrower shall, if so directed
by Lender, immediately repair the same.  If Lender determines that any item of
Equipment has suffered a Casualty Loss beyond repair or a Casualty Loss which
substantially and permanently reduces the fair market value of the Equipment
(“Lost Equipment”), then Borrower, at the option of Lender, shall: (1)
immediately replace the Lost Equipment with similar equipment in good repair,
condition and working order free and clear of any Liens and deliver to Lender a
bill of sale covering the replacement equipment, in which event such replacement
equipment shall automatically be Equipment under this Agreement; or (2) on the
installment payment due date which is at least 30 but no more than 60 days after
the date of the Casualty Loss (“Loss Payment Due Date”), pay to Lender all
accrued and unpaid principal, interest, late charges and other amounts then due
and payable by Borrower under this Agreement or the Note plus the remaining
principal balance of the Note associated with the Lost Equipment as of the Loss
Payment Due Date as determined by Lender’s records and a Breakfunding Charge.
Upon payment by Borrower of all amounts due under the above clause (2), the
security interest of the Lender in the Lost Equipment will terminate and Lender
shall prepare and deliver to Borrower a revised installment payment schedule to
the Note that takes into account such partial prepayment of principal.

 

5.  TAXES.  Borrower will pay promptly when due all taxes, assessments and
governmental charges upon or against Borrower, the Collateral or the property or
operations of Borrower, in each case before same becomes delinquent and before
penalties accrue thereon, unless and to the extent that same are being contested
in good faith by appropriate proceedings.

 

6.  GENERAL INDEMNITY.  Borrower assumes all risk and liability for, and shall
defend, indemnify and keep Lender harmless on an after-tax basis from, any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, costs and expenses, including reasonable attorney fees and expenses, of
whatsoever kind and nature imposed on, incurred by or asserted against Lender,
in any way relating to or arising out of the manufacture, purchase, acceptance,
rejection, ownership, possession, use, selection, delivery, operation,
condition, sale, return or other disposition of the Equipment or any part
thereof (including, without limitation, any claim for latent or other defects,
whether or not discoverable by Borrower or any other person, any claim for
negligence, tort or strict liability, any claim under any environmental
protection or hazardous waste law and any claim for patent, trademark or
copyright infringement). Borrower will not indemnify Lender under this section
for loss or liability caused directly and solely by the gross negligence or
willful misconduct of Lender. In this section, “Lender” also includes any
director, officer, employee, agent, successor or assign of Lender. Borrower’s
obligations under this section shall survive the expiration, cancellation or
termination of this Agreement.

 

7.  PERSONAL PROPERTY.  Borrower represents and agrees that the Equipment is,
and shall at all times remain, separately identifiable personal property. Lender
may display notice of its interest in the Equipment by any reasonable
identification and Borrower shall not alter or deface any such indicia of
Lender’s interest.

 

8.  FINANCIAL REPORTS.  Borrower agrees to furnish to Lender: (a) annual
financial statements setting forth the financial condition and results of
operation of Borrower (financial statements shall include balance sheet, income
statement and statement of cash flows thereto) within 90 days of the end of each
fiscal year of Borrower; (b) upon Lender’s request, quarterly financial
statements setting forth the financial condition and results of operation of
Borrower within 45 days of the end of each of the first three fiscal quarters of
Borrower; and (c) such other financial information as Lender may from time to
time reasonably request including, without limitation, financial reports filed
by Borrower with federal or state regulatory agencies. All such financial
information shall be prepared in accordance with generally accepted accounting
principles on a basis consistently applied. Notwithstanding the above
requirements, if any Affiliate Credit Agreement exists, the financial reporting
requirements of Borrower and any Guarantor under such Affiliate Credit Agreement
shall remain fully applicable to Borrower and any Guarantor (as the case may
be). Borrower agrees that any affiliate of JPMorgan Chase & Co. that receives
any financial reports under any

 

2

--------------------------------------------------------------------------------


 

Affiliate Credit Agreement is hereby authorized to deliver complete copies of
all such financial reports and related compliance certificates to Lender in
satisfaction of Borrower’s obligation to deliver such information to Lender. If
for any reason whatsoever an Affiliate Credit Agreement is canceled, discharged
or otherwise terminated, then, automatically and without any action by Lender or
any other party, all financial reporting requirements which are in effect as of
the date immediately prior to the cancellation, discharge or termination of such
Affiliate Credit Agreement shall remain in full force and effect, shall be
incorporated in this Agreement by reference, and shall be made a part of this
Agreement.  Borrower will promptly notify Lender in writing with full details if
any event occurs or any condition exists which constitutes, or which but for a
requirement of lapse of time or giving of notice or both would constitute, an
Event of Default under this Agreement or which might materially and adversely
affect the financial condition or operations of Borrower or any affiliate of
Borrower. Borrower will promptly notify Lender in writing of the commencement of
any litigation to which Borrower or any of its subsidiaries or affiliates may be
a party (except for litigation in which Borrower’s or the affiliate’s contingent
liability is fully covered by insurance) which, if decided adversely to Borrower
would adversely affect or impair the security interest of Lender to the
Equipment or which, if decided adversely to Borrower would materially adversely
affect the business operations or financial condition of Borrower. Borrower will
immediately notify Lender, in writing, of any judgment against Borrower if such
judgment would have the effect described in the preceding sentence.

 

9.  NO CHANGES IN BORROWER.  Borrower shall not: (a) liquidate, dissolve or
suspend its business; (b) sell, transfer or otherwise dispose of all or a
majority of its assets, except that Borrower may sell its inventory in the
ordinary course of its business; (c) enter into any merger, consolidation or
similar reorganization unless it is the surviving corporation; (d) transfer all,
or any substantial part of, its operations or assets outside of the United
States of America; or (e) without 30 days advance written notice to Lender,
change its name, state of incorporation or organization, or chief place of
business. There shall be no transfer of more than a 25% ownership interest in
Borrower or any Guarantor (as defined in Section 12 hereof) by shareholders,
partners, members or proprietors thereof in any calendar year without Lender’s
prior written consent. All financial covenants of Borrower and any Guarantor
under any Affiliate Credit Agreement (as defined in Section 12 hereof) shall
remain fully applicable to Borrower and any Guarantor (as the case may be) and
shall not be violated by Borrower or any Guarantor (as the case may be) at any
time. If for any reason whatsoever an Affiliate Credit Agreement is canceled,
discharged or otherwise terminated , then, automatically and without any action
by Lender or any other party, all financial covenants which are in effect as of
the date immediately prior to the cancellation, discharge or termination of such
Affiliate Credit Agreement shall remain in full force and effect, shall be
incorporated in this Agreement by reference, and shall be made a part of this
Agreement.

 

10.  REPRESENTATIONS.  Borrower represents and warrants that: (a) Borrower is a
corporation, limited liability company, partnership or proprietorship as stated
below Borrower’s signature duly organized, validly existing and in good standing
under the laws of the state of its organization as stated below Borrower’s
signature and Borrower is qualified to do business and is in good standing under
the laws of each other state in which the Equipment is or will be located;
(b) Borrower’s name as set forth at the outset of this Agreement is its complete
and correct legal name as indicated in the public records of Borrower’s state of
organization; (c) Borrower has full power, authority and legal right to sign,
deliver and perform this Agreement, the Note and all related documents and such
actions have been duly authorized by all necessary corporate, company,
partnership or proprietorship action; (d) this Agreement, the Note and each
related document has been duly signed and delivered by Borrower and each such
document constitutes a legal, valid and binding obligation of Borrower
enforceable in accordance with its terms; (e) there is no litigation or other
proceeding pending, or to the best of the Borrower’s knowledge, threatened
against or affecting Borrower which, if decided adversely to Borrower, would
adversely affect, impair or encumber the interest of Lender in the Equipment or
would materially adversely affect the business operations or financial condition
of Borrower; (f) all balance sheets, income statements and other financial data
that have been delivered to Lender (or JPMorgan Chase Bank, N.A.) with respect
to Borrower are complete and correct in all material respects, fairly present
the financial condition of Borrower on the dates for which, and the results of
its operations for the periods for which, the same have been furnished and have
been prepared in accordance with generally accepted accounting principles
consistently applied, (g) there has been no material adverse change in the
condition of Borrower, financial or otherwise, since the date of the most recent
financial statements delivered to Lender (or JPMorgan Chase Bank, N.A.),
(h) Borrower’s organizational number assigned to Borrower by the state of its
organization is correctly stated below Borrower’s signature; (i) this Agreement
and the Note evidence a loan made primarily for business, commercial or
agricultural purposes and not primarily for personal, family, or household
purposes.

 

11.  OTHER DOCUMENTS; EXPENSES; APPOINTMENT OF ATTORNEY-IN-FACT.  Borrower
agrees to sign and deliver to Lender any additional documents deemed desirable
by Lender to effect the terms of the Note or this Agreement including, without
limitation, Uniform Commercial Code financing statements, all of which Lender is
authorized to file with the appropriate filing officers. Borrower hereby
irrevocably appoints Lender as Borrower’s attorney-in-fact with full power and
authority in the place of Borrower and in the name of Borrower to prepare, sign,
amend, file or record any Uniform

 

3

--------------------------------------------------------------------------------


 

Commercial Code financing statements or other documents deemed desirable by
Lender to perfect, establish or give notice of Lender’s interests in the
Equipment or in any collateral as to which Borrower has granted Lender a
security interest. Borrower agrees to sign and deliver to Lender any additional
documents deemed desirable by Lender to effect the terms of this Agreement.
Borrower shall pay upon Lender’s request any out-of-pocket costs and expense
paid or incurred by Lender in connection with the above terms of this Agreement
or the funding and closing of this Agreement (including, without limitation, all
out-of-pocket fees and expenses of any outside counsel to Lender).

 

12.  EVENTS OF DEFAULT.  Each of the following events shall constitute an Event
of Default under this Agreement and the Note: (a) Borrower fails to pay any
installment payment or other amount due under this Agreement or the Note within
10 days of its due date; or (b) Borrower fails to perform or observe any of its
obligations in Sections 3, 9, or 18 hereof; or (c) Borrower fails to perform or
observe any of its other obligations in this Agreement or the Note within 30
days after Lender notifies Borrower of such failure; or (d) Borrower or any
Guarantor fails to pay or perform or observe any term, covenant (including, but
not limited to, any financial covenant), agreement or condition contained in, or
there shall occur any payment or other default under or as defined in, any loan,
credit agreement, extension of credit or lease in which Lender or any subsidiary
(direct or indirect) of JPMorgan Chase & Co. (or its successors or assigns) is
the lender, creditor or lessor, other than this Agreement (each an “Affiliate
Credit Agreement”) which shall not be remedied within the period of time (if
any) within which such Affiliate Credit Agreement permits such default to be
remedied; or (e) any statement, representation or warranty made by Borrower in
this Agreement or in any document, certificate or financial statement in
connection with this Agreement proves at any time to have been untrue or
misleading in any material respect as of the time when made; or (f) Borrower or
any Guarantor becomes insolvent or bankrupt, or admits its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors, or
applies for, institutes or consents to the appointment of a receiver, trustee or
similar official for it or any substantial part of its property or any such
official is appointed without its consent, or applies for, institutes or
consents to any bankruptcy, insolvency, reorganization, debt moratorium,
liquidation or similar proceeding relating to it or any substantial part of its
property under the laws of any jurisdiction or any such proceeding is instituted
against it without stay or dismissal for more than 60 days, or it commences any
act amounting to a business failure or a winding up of its affairs, or it ceases
to do business as a going concern; or (g) with respect to any guaranty, letter
of credit, pledge agreement, security agreement, mortgage, deed of trust, debt
subordination agreement or other credit enhancement or credit support agreement
(whether now existing or hereafter arising) signed or issued by any party (each
a “Guarantor”) in connection with all or any part of Borrower’s obligations
under this Agreement or the Note, the Guarantor defaults in its obligations
thereunder or any such agreement shall cease to be in full force and effect or
shall be declared to be null, void, invalid or unenforceable by the Guarantor;
or (h) Borrower or any Guarantor fails to pay or perform or observe any term,
covenant (including, but not limited to, any financial covenant), agreement or
condition contained in, or there shall occur any payment or other default under
or as defined in any Other Credit Agreement (as defined in Section 20 hereof)
which shall not be remedied within the period of time (if any) within which such
Other Credit Agreement permits such default to be remedied, regardless of
whether such default is waived by any other party to such Other Agreement or
such default produces or results in the cancellation of such Other Credit
Agreement or the acceleration of the liability, indebtedness or other obligation
under such Other Credit Agreement; or (i) Borrower or any Guarantor shall suffer
the loss of any material license or franchise when Lender shall reasonably
conclude that such loss fairly impairs Borrower’s or such Guarantor’s ability to
perform its obligations required under this Agreement or the Note; or
(j) Borrower or any Guarantor shall fail to pay any final judgment for the
payment of money in an amount equal to or in excess of $50,000.00; or (k) there
shall occur in Lender’s reasonable opinion any material adverse change in the
financial condition, business or operations of Borrower or any Guarantor.

 

13.  RIGHTS UPON DEFAULT.

 

13.1                           If any Event of Default exists, Lender may
exercise in any order one or more of the remedies described in the lettered
subparagraphs of this section, and Borrower shall perform its obligations
imposed thereby:

 

(a)  Lender may require Borrower to turnover any and all Collateral to Lender.

 

(b)  Lender or its agent may repossess any or all Collateral wherever found, may
enter the premises where the Collateral is located and remove it, may use such
premises without charge to store or show the Collateral for sale for up to 90
days, and may demand that Borrower cease using the Collateral.

 

(c)  Lender may sell any or all Collateral at public or private sale, with or
without advertisement or publication, may lease or otherwise dispose of it or
may use, hold or keep it.

 

4

--------------------------------------------------------------------------------


 

(d)  Lender may require Borrower to pay to Lender on a demand date specified by
Lender (the “Demand Date”), (i) all accrued and unpaid interest, late charges
and other amounts due under the Note or this Agreement as of such demand date,
plus (ii) the remaining principal balance of the Note as of such demand date,
plus (iii) interest at the Overdue Rate on the total of the foregoing from such
demand date to the date of payment, plus (iv) a Breakfunding Charge. “Overdue
Rate” means an interest rate per annum equal to 3% per annum above the interest
rate per annum otherwise applicable to the principal balance of the Note, but
not to exceed the highest rate permitted by applicable law. If an Event of
Default under section 12(f) of this Agreement exists, then Borrower will be
automatically liable to pay Lender the foregoing amounts as of the next
installment payment date under the Note unless Lender otherwise elects in
writing.

 

(e)  Without demanding payment pursuant to section 13.1(d), increase the
interest rate applicable to the principal balance of the Note to the Overdue
Rate;

 

(f)  Borrower shall pay all costs, expenses and damages incurred by Lender
because of the Event of Default or its actions under this section, including,
without limitation any collection agency and/or attorney fees and expenses, and
any costs related to the repossession, safekeeping, storage, repair,
reconditioning or disposition of the Collateral.

 

(g)  Lender may sue to enforce Borrower’s performance of its obligations under
the Note and this Agreement and/or may exercise any other right or remedy then
available to Lender at law or in equity.

 

13.2                           Except as otherwise expressly required by
Section 12 hereof or by applicable law, Lender is not required to take any legal
process or give Borrower any notice before exercising any of the above remedies.
If Lender is required to give notice, 10 calendar days advanced notice is
reasonable notification. None of the above remedies is exclusive, but each is
cumulative and in addition to any other remedy available to Lender. Lender’s
exercise of one or more remedies shall not preclude its exercise of any other
remedy. No action taken by Lender shall release Borrower from any of its
obligations to Lender. No delay or failure on the part of Lender to exercise any
right hereunder shall operate as a waiver thereof nor as an acquiescence in any
default, nor shall any single or partial exercise of any right preclude any
other exercise thereof or the exercise of any other right. After any Event of
Default, Lender’s acceptance of any payment by Borrower under the Note or this
Agreement shall not constitute a waiver by Lender of such default, regardless of
Lender’s knowledge or lack of knowledge at the time of such payment, and shall
not constitute a reinstatement of the Note or this Agreement if this Agreement
has been declared in default by Lender, unless Lender has agreed in writing to
reinstate this Agreement and to waive the default. With respect to any
Collateral or any Obligation, Borrower assents to all extensions or
postponements to the time of payment thereof or any other indulgence in
connection therewith, to each substitution, exchange or release of Collateral,
to the release of any party primarily or secondarily liable, to the acceptance
of partial payment thereof or to the settlement or compromise thereof, all in
such matter and such time or times as Lender may deem advisable.

 

13.3                           If Lender actually repossesses any Collateral,
then it will use commercially reasonable efforts under the then current
circumstances to attempt to mitigate its damages; provided, that Lender shall
not be required to sell, lease or otherwise dispose of any Collateral prior to
Lender enforcing any of the remedies described above. Lender may sell or lease
the Collateral in any manner it chooses, free and clear of any claims or rights
of Borrower and without any duty to account to Borrower with respect thereto
except as provided below. If Lender actually sells or leases the Collateral, it
will credit the net proceeds of any sale of the Collateral, or the net present
value (discounted at the then current Prime Rate) of the rents payable under any
lease of the Collateral, against the amounts Borrower owes Lender. The term
“net” as used above shall mean such amount after deducting the costs and
expenses described in clause (f) of Section 13.1 above. Borrower shall remain
liable for any deficiency if the net proceeds are insufficient to pay all
amounts to which Lender is entitled hereunder.

 

14.  LATE CHARGES.  If any installment payment or other amount payable under the
Note or this Agreement is not paid within 5 days of its due date, then as
compensation for the administration and enforcement of Borrower’s obligation to
make timely payments, Borrower shall pay with respect to each overdue payment on
demand an amount equal to the greater of fifteen dollars ($15.00) or five
percent (5%) of the each overdue payment (but not to exceed the highest late
charge permitted by applicable law) plus any collection agency fees and
expenses. The failure of Lender to collect any late charge will not constitute a
waiver of Lender’s right with respect thereto.

 

15.  LENDER’S RIGHT TO PERFORM.  If Borrower fails to make any payment under
this Agreement or fails to perform any of its other obligations in this
Agreement (including, without limitation, its agreement to provide insurance
coverage), Lender may itself make such payment or perform such obligation, and
the amount of such payment and the amount of the expenses of Lender incurred in
connection with such payment or performance shall be deemed to be additional
principal under the Note which is payable by Borrower on demand.

 

5

--------------------------------------------------------------------------------


 

16.  NOTICES; POWER OF ATTORNEY.  (a) Service of all notices under this
Agreement shall be sufficient if given personally or couriered or mailed to the
party involved at its respective address set forth herein or at such other
address as such party may provide in writing from time to time.  Any such notice
mailed to such address shall be effective three days after deposit in the United
States mail with postage prepaid. Notice by overnight courier shall be deemed
given and received on the date scheduled for delivery. (b) With respect to any
power of attorney covered by this Agreement, the powers conferred on Lender
thereby: are powers coupled with an interest; are irrevocable; are solely to
protect Lender’s interests under this Agreement; and do not impose any duty on
Lender to exercise such powers. Lender shall be accountable solely for amounts
it actually receives as a result of its exercise of such powers.

 

17.  ASSIGNMENT BY LENDER.  Lender and any assignee of Lender, with or without
notice to or consent of Borrower, may sell, assign, transfer or grant a security
interest in all or any part of Lender’s rights, obligations, title or interest
in the Collateral, the Note, this Agreement, or the amounts payable under the
Note or this Agreement to any entity (“transferee”). The transferee shall
succeed to all of Lender’s rights in respect to this Agreement (including,
without limitation, all rights to insurance and indemnity protection described
in this Agreement). Borrower agrees to sign any acknowledgment and other
documents reasonably requested by Lender or the transferee in connection with
any such transfer transaction. Borrower, upon receiving notice of any such
transfer transaction, shall comply with the terms and conditions thereof.
Borrower agrees that it shall not assert against any transferee any claim,
defense, setoff, deduction or counterclaim which Borrower may now or hereafter
be entitled to assert against Lender. Borrower agrees that Lender may provide
loan information and financial information about Borrower on a confidential
basis to any prospective transferee.

 

18.  NO ASSIGNMENT OR LEASING BY BORROWER.  BORROWER SHALL NOT, DIRECTLY OR
INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER: (a) MORTGAGE, ASSIGN,
SELL, TRANSFER, OR OTHERWISE DISPOSE OF INTEREST IN THIS AGREEMENT OR THE
COLLATERAL OR ANY PART THEREOF; OR (b) LEASE, RENT, LEND OR TRANSFER POSSESSION
OR USE OF THE EQUIPMENT OR ANY PART THEREOF TO ANY PARTY; OR (c) CREATE, INCUR,
GRANT, ASSUME OR ALLOW TO EXIST ANY LIEN ON ITS INTEREST IN THIS AGREEMENT, THE
COLLATERAL OR ANY PART THEREOF.

 

19.            RIGHT OF SETOFF. Borrower grants to the Lender a security
interest in the Deposits, and the Lender is authorized to setoff and apply, all
Deposits, Securities and Other Property, and Lender Debt against any and all
Liabilities. This right of setoff may be exercised at any time and from time to
time, without prior notice to or demand on the Borrower and regardless of
whether any Liabilities are contingent, unmatured or unliquidated. In this
section: (a) the term “Deposits” means any and all accounts and deposits of the
Borrower (whether general, special, time, demand, provisional or final) at any
time held by the Lender (including all Deposits held jointly with another, but
excluding any IRA or Keogh Deposits, or any trust Deposits in which a security
interest would be prohibited by law); (b) the term “Securities and Other
Property” means any and all securities and other personal property of the
Borrower in the custody, possession or control of the Lender, JPMorgan Chase &
Co. or their respective subsidiaries and affiliates (other than property held by
the Lender in a fiduciary capacity); and (c) the term “ Lender Debt” means all
indebtedness at any time owing by the Lender, to or for the credit or account of
the Borrower and any claim of the Borrower (whether individual, joint and
several or otherwise) against the Lender now or hereafter existing.

 

20.  CERTAIN DEFINITIONS.  “Break Funding Charge” means the sum of the
differences between (a) each scheduled interest payment which would have been
made on the prepaid amount if such prepayment had not occurred and (b) the
corresponding fixed-rate interest payment which would be received under an
interest rate swap which the Lender shall be deemed to have entered into as of
the Prepayment Date (the “Replacement Swap”) covering its payment obligations
under an interest rate swap which the Lender shall be deemed to have entered
into when the prepaid amount was originally funded, with each such difference
discounted to a present value as of the date of prepayment using the fixed
interest rate of the Replacement Swap as the applicable discount rate; the
Borrower acknowledges that the Lender might not fund or hedge its fixed-rate
loan portfolio or any prepayment thereof on a loan-by-loan basis at all times,
and agrees that the foregoing is a reasonable and appropriate method of
calculating liquidated damages for any prepayment irrespective of whether any of
the foregoing hedging transactions have in fact occurred or occurred precisely
as stated with respect to the loan evidenced by this Note; all calculations and
determinations by the Lender of the amounts payable pursuant to the preceding
provisions or of any element thereof, if made in accordance with its then
standard procedures for so calculating or determining such amounts, shall be
conclusive absent manifest arithmetic error. “Lien” means any security interest,
lien, mortgage, pledge, encumbrance, judgment, execution, attachment, warrant,
writ, levy, other judicial process or claim of any nature whatsoever by or of
any person.  “Prime Rate”

 

6

--------------------------------------------------------------------------------


 

means the rate of interest per annum announced from time to time by the Lender
as its prime rate; provided that the Prime Rate is a reference rate and may not
be the Lender’s lowest rate. “Other Credit Agreement” means any agreement
applicable to Borrower or any Guarantor or by which Borrower or any Guarantor is
bound involving a liability, indebtedness or performance obligation of Borrower
or any Guarantor with a potential liability to Borrower or any Guarantor in an
amount equal to or in excess of $50,000.00. All terms defined herein are equally
applicable to both the singular and plural form of such terms.  “Rate Management
Transaction” means any transaction (including an agreement with respect thereto)
that is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

21.  CONDITIONS.  Lender is not obligated to make any loan or disburse any
principal hereunder unless: (a) Lender has received the Note signed by the
Borrower; (b) Lender has received evidence of all required insurance; (c) in
Lender’s sole judgment, there has been no material adverse change in the
financial condition or business of Borrower or any Guarantor; (d) Borrower has
signed and delivered to Lender this Agreement and Lender has signed and accepted
this Agreement; (e) Lender has received the documents, instruments and evidence
as to satisfaction of the matters specified in any Schedule 2 which may be
attached hereto, each of which shall be satisfactory to Lender in form and
substance and each document or instrument to be duly authorized, executed and
delivered and in full force and effect; (f) Lender has received, in form and
substance satisfactory to Lender, such other documents and information as Lender
shall reasonably request; and (g) Borrower has satisfied all other reasonable
conditions established by Lender.

 

22.  USURY.  It is not the intention of the parties to this Agreement to make an
agreement that violates any of the laws of any applicable jurisdiction relating
to usury (“Usury Laws”). Regardless of any provision in this Agreement, the
Note, or any document in connection therewith, Lender shall not be entitled to
receive, collect or apply, as interest on any Obligation, any amount in excess
of the Maximum Amount (the “Excess”). As used herein, “Maximum Amount” shall
mean the maximum amount of interest which would have accrued if the unpaid
principal amount of the Obligation outstanding from time to time had borne
interest each day at the maximum amount of interest which lender is permitted to
charge on the Obligation under the Usury Laws. If Lender ever receives, collects
or applies as interest any Excess, such Excess shall be deemed a partial
repayment of principal and treated hereunder as such; and if principal is paid
in full, any remaining Excess shall be paid to Borrower. In determining whether
or not the interest paid or payable under any specific contingency exceeds the
Maximum Amount, Borrower and Lender shall, to the maximum extent permitted under
the Usury Laws, (a) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (b) exclude voluntary prepayments and the
effect thereof, and (c) amortize, prorate, allocate and spread in equal parts,
the total amount of interest throughout the entire contemplated term of the
Obligation so that the interest rate is uniform throughout the entire term of
the Obligation; provided that if the Obligation is paid and performed in full
prior to the full contemplated term thereof, and if the interest received for
the actual period of existence thereof exceeds the Maximum Amount, Lender shall
refund to Borrower the Excess, and, such event shall not be subject to any
penalties provided by the Usury Laws.

 

23.  GOVERNING LAW.  THE INTERPRETATION, CONSTRUCTION AND VALIDITY OF THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF OHIO
WITHOUT REFERENCE TO CONFLICT OF LAW PROVISIONS WITH RESPECT TO ANY ACTION
BROUGHT BY LESSOR AGAINST LESSEE TO ENFORCE ANY TERM OF THE LEASE, LESSEE HEREBY
IRREVOCABLY CONSENTS TO THE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT
IN OHIO, WHERE THE MAIN OFFICE OF LESSOR IS LOCATED.

 

24.  MISCELLANEOUS.  (a) Subject to the limitations herein, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, administrators, successors and assigns. (b) This Agreement may
be executed in any number of counterparts, which together shall constitute a
single instrument. (c) Section and paragraph headings in this Agreement are for
convenience only and have no independent meaning. (d) The terms of this
Agreement shall be severable and if any term thereof is declared unconscionable,
invalid, illegal or void, in whole or in part, the decision so holding shall not
be construed as impairing the other terms of this Agreement and this Agreement
shall continue in full force and effect as if such invalid, illegal, void or
unconscionable term were not originally included herein. (e) All indemnity
obligations of Borrower under this Agreement and all rights, benefits and
protections provided to Lender by warranty disclaimers shall survive the
cancellation, expiration or termination of this Agreement. (f) Lender shall not
be liable to Borrower for any indirect, consequential or special damages for any
reason whatsoever. (g) This Agreement may be amended, but only by a written

 

7

--------------------------------------------------------------------------------


 

amendment signed by Lender and Borrower. (h) If this Agreement is signed by more
than one Borrower, each of such Borrowers shall be jointly and severally liable
for payment and performance of all of Borrower’s obligations under this
Agreement. (i) This Agreement represents the final, complete and entire
agreement between the parties hereto, and there are no oral or unwritten
agreements or understandings affecting this Agreement or the Collateral.
(j) Borrower agrees that Lender is not the agent of any manufacturer or
supplier, that no manufacturer or supplier is an agent of Lender, and that any
representation, warranty or agreement made by manufacturer, supplier or by their
employees, sales representatives or agents shall not be binding on Lender.
(k) In order to secure all obligations of Borrower under this Agreement and the
Note, Borrower assigns and grants to Lender a security interest in: all rights,
powers and privileges of Borrower under any lease of any Equipment hereafter
authorized in writing by Lender; and all funds, balances, accounts, proceeds of
collateral and/or other property of any kind of Borrower or in which Borrower
has an interest now or hereafter in the possession, custody, or control of
Lender and any of its direct or indirect affiliates and subsidiaries, including,
without limitation, J.P. Morgan Securities Inc.

 

25.  GOVERNMENT REGULATION.   Borrower shall not (a) be or become subject, at
any time, to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower or (b) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by Lender at any time to enable Lender to verify Borrower’s identity
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

26.  USA PATRIOT ACT NOTIFICATION.  The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower’s name, tax payer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower, and if Borrower is not an individual, Lender will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower.  Lender may also ask, if Borrower
is an individual, to see Borrower’s driver’s license or other identifying
documents, and if Borrower is not an individual, to see Borrower’s legal
organizational documents or other identifying documents.

 

[The next page is the signature page.]

 

8

--------------------------------------------------------------------------------


 

ALL PARTIES TO THIS AGREEMENT IRREVOCABLY CONSENT TO THE JURISDICTION AND VENUE
OF ANY STATE OR FEDERAL COURT IN OHIO, AND WAIVE ALL RIGHTS TO TRIAL BY JURY, IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER
PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
RELATED TO THE NOTE OR THIS AGREEMENT.

 

 

JPMORGAN CHASE BANK, N.A.

 

STELLARIS LLC

(Lender)

 

(Borrower)

 

 

 

 

 

 

By:

/s/Mary Short

 

By:

/s/Alfons Theeuwes

 

 

MARY SHORT

 

ALFONS THEEUWES

Title: Documentation Specialist, Chase Equipment Finance

 

Title: Chief Financial Officer

 

Borrower Organization Information: A Limited Liability Company organized under
the laws of the State of NV with State Organization E0355482007-5.

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

(Borrower)

 

 

 

 

By:

/s/Donald B. Bonaventure

 

 

DONALD B. BONAVENTURE

 

 

 

 

Title:

CHIEF FINANCIAL OFFICER

 

Borrower Organization Information: A Limited Liability Company organized under
the laws of the State of LA with State Organization 34684511Q.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Attached to Loan and Security Agreement for Loan No.1000135658

 

ADDITIONAL CONDITIONS TO FUNDING THE LOAN*

 

1.                                       Primoris Services Corporation shall
execute and deliver to Lender an absolute and unconditional guarantee of all
obligations of Borrower under the Loan and Security Agreement and the Note.

 

2.                                       Lender shall receive UCC-3 terminations
or release of liens in recordable form from all creditors with a lien on any
part of the Collateral as shown in state or local lien records.

 

--------------------------------------------------------------------------------

* The inclusion of additional funding conditions in this Schedule 2 shall not
limit the generality of the conditions set forth in the Agreement.

 

 

STELLARIS LLC

 

 

(Borrower)

 

 

 

 

 

 

By:

/s/Alfons Theeuwes

 

 

 

ALFONS THEEUWES

 

 

 

 

 

 

Title:

CHIEF FINANCIAL OFFICER

 

 

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

 

(Borrower)

 

 

 

 

 

 

By:

/s/Donald B. Bonaventure

 

 

 

DONALD B. BONAVENTURE

 

 

 

 

 

 

Title:

CHIEF FINANCIAL OFFICER

 

 

 

10

--------------------------------------------------------------------------------